                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

JOHN ROBERT DAY,                             )         CASE NO. 1:16CV2813
                                             )
                      Plaintiff,             )         JUDGE CHRISTOPHER A. BOYKO
                                             )
               vs.                           )
                                             )
COMMISSIONER OF                              )         ORDER
SOCIAL SECURITY,                             )
                                             )
                      Defendant.             )

CHRISTOPHER A. BOYKO, J.:

       This matter is before the Court on Magistrate Judge Thomas M. Parker’s Report and

Recommendation (Doc. 25) to grant Plaintiff’s Motion for Payment of Attorney Fees (Doc. 22).

Objections to the Report and Recommendation were due August 13, 2019. Neither Plaintiff nor

Defendant has filed an objection to the Report and Recommendation.

       Federal Rule of Civil Procedure 72(b) provides that objections to a report and

recommendation must be filed within fourteen days after service. FED. R. CIV. P. 72(b)(2). Both

parties have failed to timely file any such objections. Therefore, the Court must assume that they

are satisfied with the Magistrate Judge’s recommendation. Any further review by this Court

would be duplicative and an inefficient use of the Court’s limited resources. Thomas v. Arn, 474

U.S. 140, 155 (1985); Howard v. Sec’y of Health & Human Servs., 932 F.2d 505, 506 (6th Cir.

1991); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).

                                                 -1-
       Therefore, the Court ADOPTS the Report and Recommendation of the Magistrate Judge,

GRANTS Plaintiff’s Motion (Doc. 22) and awards $19,615.75 to Plaintiff’s counsel pursuant to

42 U.S.C. § 406(b). Furthermore, the Court ORDERS Plaintiff’s counsel to refund $5,628.78

(the amount awarded in EAJA fees (Doc. 21)) to Plaintiff.

       IT IS SO ORDERED.

                                            s/Christopher A. Boyko
                                            CHRISTOPHER A. BOYKO
                                            United States District Judge

Dated: September 9, 2019




                                              -2-
